Citation Nr: 1102712	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  06-21 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to VA improved pension benefits. 

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a cardiovascular disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1961 to December 
1963.

This matter comes before the Board of Veterans' Appeals (Board) 
from decisions dated in November 2005 and November 2006 from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The Veteran moved to Georgia during 
the pendency of the appeal; and, thus, jurisdiction over the 
matters was transferred to the Atlanta, RO.

At the onset, the Board acknowledges that the Veteran initially 
requested a hearing before a member of the Board in his July 2006 
and December 2007 substantive appeals.  However, in a statement 
dated August 2010, he expressly withdrew his hearing request. 


FINDINGS OF FACT

1.  The Veteran's active duty service extended from December 1961 
to December 1963, and he did not serve in the Republic of Vietnam 
during that time period.  

2.  The Veteran did not serve during "a period of war" as 
defined by VA.

3.  Any failure on part of VA to timely diagnose or properly 
treat the Veteran's cardiovascular disorder did not proximately 
cause the continuance or natural progression of the Veteran's 
cardiovascular disorder. 

4.  The cause of the Veteran's cardiovascular disorder was not 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part of VA 
in furnishing the hospital care, medical or surgical treatment, 
or examination.

5.  The cause of the Veteran's cardiovascular disorder was not 
the result of an event not foreseeable.  
CONCLUSIONS OF LAW

1.  The Veteran's active duty service does not meet the basic 
eligibility requirements for VA improved pension benefits.  38 
U.S.C.A. §§ 101, 107(a), 1521 (West 2002); 38 C.F.R. §§ 3.1(f), 
3.2, 3.3, 3.203 (2010).

2.  The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151 for a cardiovascular disorder have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the 
notice requirements of the VCAA apply to all five elements of a 
service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in July 2006 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed him of what evidence was required to 
substantiate the claim for compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 and of his and VA's respective 
duties for obtaining evidence.  Further, with respect to the 
Dingess requirements, in June 2006, the RO provided the Veteran 
with notice of what type of information and evidence was needed 
to establish a disability rating, as well as notice of the type 
of evidence necessary to establish an effective date.  With that 
letter, the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  As an initial matter, the RO has 
obtained VA treatment records pertinent to the appeal, and the 
Veteran submitted statements and on his behalf.  It is also 
acknowledged that, although Veteran initially requested a hearing 
before a member of the Board in his December 2007 substantive 
appeal, he expressly withdrew his hearing request in a statement 
dated August 2010.  Therefore, he has been provided with a 
meaningful opportunity to present his arguments and contentions 
before the Board.

Further, a specific VA medical examination and opinion relevant 
to the issue on appeal was obtained in November 2006.  To that 
end, it is acknowledged that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA opinion 
obtained in this case to be adequate, as it is predicated on a 
full reading of VA medical records in the Veteran's claims file.  
In addition, the VA examiner interviewed the Veteran and 
conducted a physical examination, and there is otherwise no 
indication that the Veteran's past history or any relevant fact 
was misstated.  

The Board notes that additional evidence was added to the file 
without a waiver since the statement of the case (SOC) was issued 
in June 2008 and before the case was certified for appeal.  The 
Board has reviewed the additional evidence, which consists of 
additional VA treatment records, and finds that it relates 
primarily to a disability not on appeal.  Rather, the evidence 
pertains to his claim for compensation under 38 U.S.C.A. § 1151 
for residuals of a hemicolectomy, which was granted by the RO in 
an August 2009 rating decision and is unrelated to the present 
appeal.  Notably, the additional records and evidence submitted 
contain no findings in the records with respect to the etiology 
or cause of the Veteran's cardiovascular disorder.  Therefore, 
the evidence is not "pertinent" as defined at 
38 C.F.R. § 20.1304(c) (2010), and a remand for AOJ consideration 
is not required.

The Board also notes that the RO has not obtained records from 
the Social Security Administration (Social Security 
Administration).  The Board fully recognizes that VA is required 
to obtain relevant records held by any Federal department or 
agency that the claimant adequately identifies and authorizes the 
Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, the Court 
has held that where there has been a determination with regard to 
SSA benefits, the records concerning that decision must be 
obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 
(2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. 
Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010) (there is 
no duty to get SSA records when there is no evidence that they 
are relevant).

In this case, however, the evidence does not suggest that there 
are SSA records that are pertinent to the current appeal.  In 
fact, a SSA inquiry result indicated no disability payment code, 
or disability onset date, that would indicate that he is in 
receipt of SSA payments as a result of a disability relating to 
the present appeal.  Further, the date of initial entitlement was 
identified as October 2000, which is prior to the date that the 
Veteran underwent initial cardiac surgery at the VAMC.  The 
Board, therefore, concludes that there is no reasonable 
possibility that there are such records available that are 
relevant to his current claim for VA compensation under the 
provisions of 38 U.S.C.A. § 1151, and, as such, no further 
development is required regarding the duty assist the Veteran in 
obtaining the identified records at this time.

Of significance, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Therefore, the Board finds that the available 
records and medical evidence have been obtained in order to make 
an adequate determination regarding this issue. 

Accordingly, the Board finds that no useful purpose would be 
served in remanding this matter for further development and that 
such a remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the Veteran.  
The Court has held that such remands are to be avoided. Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As for the Veteran's claim for improved pension benefits, the 
Court has held that when the law and not the evidence is 
dispositive of the claim, the VCAA is not applicable.  See Mason, 
16 Vet. App. at 132 (VCAA not applicable to a claim for 
nonservice-connected pension when the claimant did not serve on 
active duty during a period of war); Smith (Claudus) v. Gober, 14 
Vet. App. 227 (2000) (VCAA did not affect a federal statute that 
prohibited payment of interest on past due benefits), aff'd, 28 
F.3d 1384 (Fed. Cir. 2002).  Moreover, the regulations provide 
that VA will refrain from providing assistance in obtaining 
evidence when the appellant is ineligible for the benefit sought 
"because of lack of qualifying service, lack of veteran status, 
or other lack of legal entitlement."  38 C.F.R. § 3.159(d).  As 
the law is dispositive in the instant claim, the Board finds that 
VCAA does not apply.



Improved Pension

Under 38 C.F.R. § 3.314, entitled "Basic pension 
determinations," nonservice-connected disability and death 
pension may be paid based on service during certain time periods, 
including during the Mexican border period, World War I, World 
War II, the Korean conflict, and the Vietnam era.  38 C.F.R. 
§ 3.314(b)(2) (2010).  Regulations further provide that improved 
pension under Pub. L. 95-588 (92 Stat. 2497) will be payable by 
VA to veterans "of a period or periods of war" because of a 
nonservice-connected disability or age.  38 C.F.R. § 3.3(a)(3) 
(2010).  

In order to be eligible to receive improved pension benefits, a 
veteran must meet the requirements for basic entitlement that are 
enumerated in 38 C.F.R. § 3.3(a)(3)(i-vi) (2010).  Essentially, a 
veteran will be eligible for improved pension benefits if he or 
she:  served in the active military, naval, or air service for 90 
days during a period of war (38 C.F.R. § 3.3(a)(3)(i)); or served 
in the active military, naval, or air service during a period of 
war and was discharged or released for a disability adjudicated 
service-connected or, at time of discharge, had such a service-
connected disability that would have justified a discharge 
(38 C.F.R. § 3.3(a)(3)(ii)); served in the active military, 
naval, or air service for a period of 90 consecutive days and 
such period began or ended during a period of war (38 C.F.R. 
§ 3.3(a)(3)(iii)); or served in the active military, naval, or 
air service for an aggregate of 90 days in two or more separate 
periods of service during more than one period of war (38 C.F.R. 
§ 3.3(a)(3)(iv)); and meets the net worth and annual income 
limits (38 C.F.R. § 3.3(a)(3)(v)); and is 65 or older or is 
permanently and totally disabled from a nonservice-connected 
disability not due a veteran's own willful misconduct (38 C.F.R. 
§ 3.3(a)(3)(vi)).  Id. (emphasis added).    

The term "period of war" is currently defined by statute to 
include the Korean conflict, which began on June 27, 1950, and 
ended on January 31, 1955.  38 C.F.R. §§ 3.1(f); 3.2(e) (2010).  
In addition, it also includes service during the Vietnam era, 
from February 28, 1961 to May 7, 1975, for veterans serving in 
Vietnam, and in all other cases, the wartime period for the 
Vietnam era is defined as beginning on August 5, 1964, and ending 
on May 7, 1975.  38 C.F.R. §§ 3.1(f); 3.2(f) (2010).  

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The facts of this case regarding the Veteran's service are not in 
dispute.  The Veteran does not allege that he had any active duty 
service other than that from December 1961 to December 1963.  
However, the Board finds that his active duty service consists of 
only peacetime service.  In concluding that the Veteran did not 
serve during a period of wartime, it is acknowledged that, 
because the Veteran was inducted in December 1961, his active 
duty service followed the wartime period of the Korean conflict, 
which ended on January 31, 1955.  38 C.F.R. § 3.2(e) (2010).   

Further, the Veteran's service preceded that of the wartime 
period of the Vietnam era.  In this regard, the Board finds it 
significant that the evidence does not indicate, nor does the 
Veteran contend, that he served in the Republic of Vietnam during 
his tour of duty so as to establish him as a Veteran of the 
Vietnam era as defined by VA.  Importantly, the only foreign 
and/or sea service noted on his Form DD-214 was for 21 days in 
the United States Army Europe (USAREUR).  As there is no 
indication that the Veteran's DD-214 contains inaccurate 
information, the service department findings are binding on VA 
for purposes of establishing service in the U.S. Armed Forces.  
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).   

Because the Veteran did not serve in Vietnam, the "Vietnam era" 
is defined as the time period beginning on August 5, 1964, and 
ending on May 7, 1975.  See 
38 C.F.R. § 3.2(f) (2010) (providing an extended wartime period 
for Vietnam-era veterans who served in the Republic of Vietnam as 
early as February 28, 1961).  Accordingly, his non-Vietnam 
service, in conjunction with his separation date of December 
1963, prohibits him from being considered as serving during the 
Vietnam era.  

For these reasons, the Board determines that the Veteran has not 
served during a period of war and that, as such, his dates of 
service do not satisfy the necessary criteria for him to be 
considered eligible for nonservice-connected improved pension 
benefits under the provisions of 38 C.F.R. § 3.3.  In making this 
determination, the Board notes that it is bound by the law made 
applicable to it by statute, regulations, and the precedential 
decisions of the appellate courts, and it is without authority to 
grant pension benefits to a veteran who does not meet the 
statutory eligibility requirements.  See 38 U.S.C.A. § 7104 (West 
2002).

In conclusion, the Board finds that equipoise is not shown, and 
the benefit of the doubt rule does not apply.  As the Veteran 
does not meet the threshold eligibility requirement of having 
served during a period of war, his claim for improved pension 
benefits lacks legal merit and must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Compensation Under 38 U.S.C.A. § 1151

For all claims received by VA after October 1, 1997, under 38 
U.S.C. § 1151(a), compensation "shall be awarded for a 
qualifying additional disability in the same manner as if such 
additional disability were service [ ]connected" if the 
additional disability was:

 (a) . . . not the result of the veteran's willful 
misconduct and

(1) . . . was caused by hospital care, medical or 
surgical treatment, or examination furnished the 
veteran under any law administered by the 
Secretary . . . and the proximate cause of the 
disability or death was

(A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of 
fault on the part of [VA] in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable.

38 U.S.C. § 1151 (West 2002 & Supp. 2009).  Thus, to obtain 
benefits under 38 U.S.C. § 1151(a), a claimant must show (1) a 
"qualifying additional disability," (2) actually caused by the 
treatment or examination furnished by VA, and (3) a proximate or 
direct cause that is either a fault on the part of VA or an event 
not reasonably foreseeable.  Id.; 38 C.F.R. § 3.361(c), 
(d)(2010).

With regard to the second element, merely showing that a veteran 
received care, treatment, or examination and that the veteran has 
an additional disability or died does not establish cause.  38 
C.F.R. § 3.361(c)(1) (2010).   Further, hospital care, medical or 
surgical treatment, or examination cannot cause the continuance 
or natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure to 
timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  Id.  38 
C.F.R. § 3.361(c)(2) (2010)

With regard to the third element, the proximate cause of 
disability or death is the action or event that directly caused 
the disability or death, as distinguished from a remote 
contributing cause.  38 C.F.R. § 3.361(d) (2010).  To establish 
that carelessness, negligence, lack of proper skill, error in 
judgment or similar instances of fault on VA's part in furnishing 
hospital care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or death, it 
must be shown that the hospital care, medical or surgical 
treatment, or examination caused a veteran's additional 
disability or death; and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care provider; 
or (ii) VA furnished the hospital care, medical or surgical 
treatment, or examination without a veteran's or, in appropriate 
cases, a veteran's representative's informed consent.  38 C.F.R. 
§ 3.361(d)(1) (2010).  In the alternative, it may be shown that 
the proximate cause of a veteran's additional disability or death 
was an event not reasonably foreseeable.  The event need not be 
completely unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to be 
an ordinary risk of the treatment provided.  38 C.F.R. § 3.361 
(d)(2) (2010).  

In this case, the Veteran essentially contends that the service 
department and the VA Medical Center (VAMC) was negligent in 
failing to diagnose his congenital bicuspid aortic valve either 
during service or many years thereafter when he first sought 
treatment at the VAMC.  In addition, he asserts that VAMC was 
negligent in failing to prescribe heart medication ("blood-
thinners") other than Aspirin that would help prevent artery 
blockage after his initial aortic valve replacement in June 2001, 
which he claims contributed to him requiring a second 
cardiothoracic surgery in August 2005.  

After carefully reviewing the evidence of record, the Board finds 
that the criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a cardiovascular disorder 
have not been met.  

In this case, even assuming that the Veteran has a "qualifying 
additional disability," the evidence does not demonstrate 
carelessness, negligence, lack of proper skill, error in judgment 
or similar instances of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination that 
proximately caused the Veteran's claimed cardiovascular disorder.  
Nor does the evidence demonstrate that the proximate cause of his 
heart complications was an event not reasonably foreseeable.  
Accordingly, the third element necessary for entitlement for 
compensation for a disability under 38 U.S.C. § 1151, that of 
proximal causation, has not been met.  See 38 U.S.C. § 1151(a) 
(West 2002); 38 C.F.R. § 3.361(2010).  

As stated above, regulations provide that hospital care, medical 
or surgical treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for which 
the care, treatment, or examination was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural progress of 
the disorder.  38 C.F.R. § 3.361(c)(2) (2010) (emphasis added).  
Therefore, the Board must turn to the provisions set forth under 
paragraphs (d)(1) and (d)(2) of the pertinent regulations, which 
govern proximate cause.
 
The Board will first discuss whether any failure on part of VA to 
diagnose the Veteran's congenital heart disability or failure to 
prescribe heart medication to prevent artery blockage after his 
first surgery in 2001 was the result of carelessness, negligence, 
lack of proper skill, error in judgment or similar instances of 
fault on part of VA, so as to establish proximate cause as set 
forth in 38 C.F.R. § 3.361(d)(1) (2010).  According to the 
applicable provisions there is a two-part inquiry:  to establish 
that carelessness, negligence, lack of proper skill, error in 
judgment or similar instances of fault on VA's part in furnishing 
hospital care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or death, it 
must be shown that the hospital care, medical or surgical 
treatment, or examination caused the additional disability and 
either VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider or VA furnished the 
hospital care, medical or surgical treatment, or examination 
without informed consent.  38 C.F.R. § 3.361(d)(1) (2010).  

In this case, the Veteran contends that VA proximately caused the 
continuance or natural progress of his cardiovascular disorder, 
which required surgical operations in both 2001 and 2005.  
Turning first to his contention that VA failed to timely diagnose 
his congenital bicuspid aortic valve in service, a VA examiner 
reviewed the claims folder, clinical records, and VA Medical 
Center (VAMC) records from Huntington, Cleveland, and Tennessee 
Valley.  The Board finds it significant that the VA examiner, in 
a November 2006 examination report, noted that the Veteran's 
service treatment records were silent for a murmur or aggravation 
of a congenital bileaflet aortic valve disorder.  The examiner 
further explained that "a congenital bicuspid aortic valve, as 
in his case, usually does not present any symptoms or physical 
findings until 40 or 50 years of age."  Further, the VA examiner 
determined that it would not be appropriate to conduct a cardiac 
echogram for everyone entering military service and, in any 
event, the cardiac echogram was only in the stages of development 
at the time the Veteran was in service.  Accordingly, the VA 
examiner concluded the examination report finding that there was 
no carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on part of VA.  

With respect to the Veteran's assertion that VA acted negligently 
in failing to prescribe medication to that would "help arteries 
from blocking" after his initial June 2001 heart surgery, the VA 
examiner explained that the Veteran was initially treated with 
Coumadin for three months following the surgery and then 
prescribed Aspirin, daily.  Because Aspirin provides an 
antiplatlet effect that decreased the chance of thrombosis, the 
VA examiner explained that long-term anticoagulants, which are 
associated with inherent risks of bleeding, were not required as 
a result of an aortic tissue valve replacement and a coronary 
artery bypass graft for coronary artery disease.  Accordingly, 
the VA examiner determined that the three-month treatment with 
Coumadin "was appropriate," supporting his ultimate conclusion 
rendered that there was no carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
part of VA.  

Because the VA examiner opined that the treatment after the 
Veteran's heart surgery "was appropriate" and further found 
that service treatment records were absent for a murmur, as well 
as the fact that his congenital heart disorder is often without 
signs and symptoms for many years, the medical evidence fails to 
demonstrate that VA failed to exercise the degree of care that 
would be expect of a reasonable health care provider.  

Nor is there evidence, and the Veteran has not alleged, that VA 
furnished hospital care, medical or surgical treatment, or 
examination without the Veteran's informed consent.  To the 
contrary, a March 2001 VA treatment report, signed by a VA 
cardiologist, indicated that the Veteran was provided with an 
opportunity to ask questions and that it was okay to proceed with 
the planned coronary artery bypass graft, double, and aortic 
valve replacement, which was conducted in June 2001.  A June 2001 
VA treatment report also noted that the Veteran was presented 
with a "valid consent/ID band."  Further, during the November 
2006 VA examination, the Veteran reported that the Veteran was 
aware of the "increased risk and possible complications" of his 
coronary artery bypass graft conducted in at the Nashville VAMC, 
and "he and his wife both stated that they did not believe that 
there was any VA negligence in his care at" either the VAMCs in 
Cleveland or in Tennessee Valley.   For these reasons, the Board 
finds that the evidence does not demonstrate proximate cause 
under the provisions of 38 C.F.R. § 3.361(d)(1) (2010).   

The Board will next consider whether the Veteran's claimed 
disability was the result of an event not reasonably foreseeable, 
so as to constitute proximate cause 
38 C.F.R. § 3.361 (d)(2) (2010).   However, the evidence does not 
indicate, and the Veteran in this case has not alleged, that he 
incurred a cardiac disorder that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  38 C.F.R. § 3.361 (d)(2) (2010).  Rather, 
the Veteran asserts that it was VA's failure to diagnose his 
congenital heart defect, as well as the failure of VA to 
prescribe medication, that resulted in his current cardiovascular 
disorder and subsequent heart surgery.  It has not been 
maintained that the Veteran's claimed cardiovascular disorder was 
an unanticipated result of his treatment with VA.  As provided in 
the November 2006 VA examination, the Veteran did not maintain 
that there was negligence of the graft failure or treatment in 
Nashville.  Rather, he only believed that VA "covered it up that 
he had a heart problem" and that that the VA physician was 
"negligent for not putting him on a blood thinner other [than] 
aspirin" after his first surgery, which he asserted would have 
prevented him from having a heart surgery again in 2005.  There 
is no indication that the Veteran has any other additional 
cardiovascular disorder for which he is seeking compensation for 
under the provisions of 38 U.S.C.A. § 1151 that was not an 
ordinary risk of the treatment provided.  Thus, the Board finds 
that the evidence does not demonstrate that the proximate cause 
of the Veteran's additional disability was an event not 
reasonably foreseeable.  

In deciding this appeal, the Board has also considered the 
Veteran's lay statements asserting that VA was negligent in 
failing to diagnose his congenital heart disease and also for 
failing to prescribe heart medication following his initial 
surgery.  The Board must analyze the credibility and probative 
value of the evidence, account for the evidence that it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 
49, 57 (1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

In this case, however, the Veteran is not competent to provide 
testimony regarding the etiology of his cardiovascular disorder 
or to identify any negligence on part of VA.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) 
("Sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer.").  
Because cardiovascular disorders, such as coronary artery disease 
or arteriosclerotic heart disease, are not diagnosed by unique 
and readily identifiable features, it does not involve a simple 
identification that a layperson is competent to make.  Therefore, 
the Veteran's unsubstantiated statements regarding the claimed 
etiology, continuance, or natural progress of his cardiovascular 
disorder are found to lack competency.  Further, as the Veteran 
has not demonstrated that he possesses the knowledge to discern 
the degree of care that would be expected of a reasonable health 
care provider, he likewise is not competent to testify as to 
whether any failure on part of VA to diagnose or treat his heart 
disorder would rise to the level of negligence or fault.  

Therefore, the Board finds the November 2006 VA examination and 
opinion to be of high probative value, especially in light of the 
fact that there is no conflicting competent evidence or medical 
opinion of record.  Accordingly, the evidence does not support a 
finding there was any failure on part of VA to timely diagnoses 
or properly treat the Veteran's cardiovascular disorder, or that 
such a failure was the proximate cause of either the continuance 
or natural progression of the Veteran's cardiovascular disorder 
or of any other additional cardiovascular disorder.  

Upon careful consideration of the evidence of record, therefore, 
the Board finds that the preponderance of the evidence is against 
the Veteran's claim for compensation as permitted under the 
provisions of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361.  As such, 
the claim for entitlement compensation under 38 U.S.C.A. § 1151 
for a cardiovascular disorder must be denied.  




ORDER

Entitlement to improved pension benefits is denied. 

Compensation under the provisions of 38 U.S.C.A. § 1151 for a 
cardiovascular disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


